Citation Nr: 0208617	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  02-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  

(The issues of entitlement to service connection for left 
shoulder and left leg disabilities will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
December 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued 10 percent ratings for arthritis of the right knee 
and arthritis of the left knee and denied entitlement to 
service connection for left shoulder and left leg 
disabilities.  

The Board is undertaking additional development on the issues 
of entitlement to left shoulder and left leg disabilities 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran has full range of right knee and left knee 
motion, and he walks with a normal gait.  



2.  Neurological examination of both lower extremities is 
unremarkable, and the objective medical evidence shows no 
instability, subluxation, effusion, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, deformity, atrophy of disuse, disturbance of 
locomotion, or interference with sitting, standing, and 
weight-bearing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, and 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed lay statements with the RO, and provided sworn 
testimony at a May 2002 video hearing before the Board.  The 
August 2001 rating decision and the October 2001 statement of 
the case informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  Since the veteran was informed of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Both of the veteran's knee disabilities are currently 
evaluated under the criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Given the diagnoses 
and findings of record, the Board will consider whether 
increased ratings are warranted under the criteria for 
limitation of motion of the knee (Diagnostic Codes 5260 and 
5261), other impairment of the knee (Diagnostic Code 5257), 
and degenerative and traumatic arthritis (Diagnostic Codes 
5003 and 5010) since February 2001, when the veteran filed 
his application for increased ratings.  

Increased ratings cannot be established for limitation of 
motion of either knee.  Range of motion was normal at the 
June 2001 VA examination and remained unchanged from the full 
range of motion noted in September 2000.  Limitation of 
flexion of a leg is assigned a noncompensable evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a noncompensable evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 40 
percent evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

With normal and full range of knee motion in September 2000 
and June 2001, the veteran was able to flex, or bend, each 
knee well past the 30 degrees flexion limitation required for 
a 20 percent rating under Diagnostic Code 5260, and he could 
extend, or straighten, each leg to the horizontal, well past 
the 15 degrees extension limitation required for a 20 percent 
rating under Diagnostic Code 5261.  The 10 percent rating for 
each knee was more than generous because the veteran could 
flex each knee well past the 60 degrees limitation required 
for a noncompensable rating under Diagnostic Code 5260 and 
extend each leg well past the 5 degrees limitation required 
for a noncompensable rating under Diagnostic Code 5261.  

Functional loss and pain due to the veteran's knee 
disabilities also support continuation of the 10 percent 
ratings.  Where evaluation is based on limitation of motion, 
as it is under Diagnostic Codes 5260 and 5261, the existence 
of functional loss and pain, crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-207.  

From September 2000 to May 2002, the veteran asserted that 
knee pain made it difficult to climb stairs, ride a bicycle, 
walk more than one-fourth of a mile, or obtain gainful 
employment.  Neurological examination of both lower 
extremities was unremarkable in September 2000, however, and 
the VA examiner found no left knee pain and no significant 
right knee pain in September 2000 or June 2001.  The veteran 
denied regular use of crutches, braces, canes, or other 
assistive devices, and he walked with a normal gait in 
September 2000 and June 2001.  While mild crepitation was 
noted in both knees in September 2000, no effusion was found 
in September 2000 and June 2001.  The medical evidence made 
no mention of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, deformity, 
atrophy of disuse, disturbance of locomotion, or interference 
with sitting, standing, and weight-bearing.  Continuation of 
the 10 percent ratings is in order for the veteran's normal 
range of knee motion and considerations of functional loss 
and pain.  

The Board will now consider the criteria for other impairment 
of the knees because the veteran testified in May 2002 that 
his knees lock up on him, especially in the morning when he 
first gets out of bed.  He testified that he has fallen while 
using the toilet because his knees will not bend.  Recurrent 
subluxation or lateral instability of the knee is assigned an 
evaluation of 10 percent for slight impairment, 20 percent 
for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
September 2000 and June 2001 VA examinations revealed no 
varus or valgus instability in either knee, and the medical 
evidence made no mention of dislocation or subluxation.  
Higher ratings are therefore not warranted for other 
impairment of the knees.  

Although mild to moderate degenerative changes in the right 
knee and mild degenerative changes in the left knee were 
demonstrated by the September 2000 and June 2001 VA x-rays, 
the veteran is already in receipt of the maximum 10 percent 
ratings available when limitation of motion is 
noncompensable.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003 and 5010; Degmetich v. Brown, 104 F. 3d 
1328, 1331 (Fed. Cir. 1997).  

In summary, the record reflects that the 10 percent ratings 
should continue. When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The medical evidence 
does not show any recent hospitalizations for treatment of 
the veteran's knees or any attempts to obtain a job in the 
last five years.  Referral for extraschedular consideration 
is therefore not currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

